ORDER

PER CURIAM:
Antonio Wiley pled guilty to one count each of voluntary manslaughter, § 565.023, RSMo 1994, and armed criminal action, § 571.015.1, RSMo 1994. He was sentenced to concurrent terms of ten years imprisonment on the voluntary manslaughter count and five years imprisonment on the armed criminal action count. He filed a Rule 24.035 motion to vacate the judgment and sentences in which he claims that he erroneously believed that he was pleading guilty to involuntary manslaughter rather than voluntary manslaughter, and that his counsel coerced him into pleading guilty. After an evidentia-ry hearing, the motion court denied the motion.
We have reviewed the briefs of the parties and the record on appeal. Finding no error, we affirm. Because a published opinion reciting the detailed facts and restating the applicable principles of law would have no precedential value, we affirm by this summary order under Rule 84.16. In addition, the parties have been furnished with a memorandum opinion, for their information only, setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).